Citation Nr: 0726986	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-41 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the right knee, to include as secondary to left knee 
patellofemoral arthrosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1984 to May 1997.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2004 
rating decision by the Washington, D.C. Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2007, a 
Central Office hearing was held before the undersigned; a 
transcript of this hearing is of record.  At the hearing, it 
was agreed that the record would be held open in abeyance for 
30 days for the veteran to submit additional evidence.  The 
veteran subsequently submitted the additional evidence with a 
waiver of RO initial review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In his original May 2003 claim, the veteran contended that 
his right knee degenerative arthritis was secondary to his 
service-connected left knee.  Since then, his representative 
pointed out, first in a January 2006 VA Form 646 and second 
during the hearing, that the veteran's service medical 
records document a right knee injury and complaints and that 
direct service connection should be considered.  A review of 
the service medical records do show right knee complaints and 
treatment from October to December 1988.

Both June 2004 and October 2004 VA joints examinations 
essentially contain opinions against secondary service 
connection.  However, the first examiner did not have the 
claims file to review, neither examiner provided a rationale 
for their opinions, and there were no opinions regarding 
direct service connection.  The veteran submitted a November 
2006 statement in which his treating VA physician's assistant 
indicated treatment records were reviewed and she opined that 
the veteran's left knee pain was likely due to his chronic 
left knee pain.  Although the opinion referred to knee pain 
rather than a specific disability, she also noted that the 
veteran had degenerative joint disease in both knee.  Viewing 
the evidence in the veteran's favor, the Board presumes, for 
now, the knee pain was related to the bilateral knee 
arthritis.  In view of the conflicting opinions, the lack of 
rationale, and the absence of an opinion regarding direct 
service connection, an examination is needed that will 
address these points.  

At the May 2007 hearing, the veteran testified that he 
continued receive treatment for both knees at the medical 
center; however, the most recent VA medical records in the 
claims file are dated March 2005.  Moreover, at the hearing, 
the veteran also testified that he was treated at the 
Birmingham VAMC in 1997 to 1998 for his left knee and 
reported the problems he was having with his right knee; 
these records have also not been associated with the claims 
file.  Because VA records are constructively of record and 
they may contain information pertinent to the veteran's 
claim, they must be secured.  

As previously noted, the veteran's representative offered a 
new theory of entitlement for service connection; i.e., that 
the currently left knee disability is directly related to 
service.  As this contention has been fairly recent, notice 
of evidence needed to substantiate such a claim has not been 
provided.  

Finally, effective October 10, 2006, 38 C.F.R. § 3.310 was 
revised to incorporate the analysis by the Court in Allen v. 
Brown, 7 Vet. App. 439 (1995).  The revised 38 C.F.R. § 3.310 
provides, in essence, that in an aggravation secondary 
service connection scenario, there must be medical evidence 
establishing a baseline level of severity of disability prior 
to when aggravation occurred, as well as medical evidence 
showing the level of increased disability after the 
aggravation occurred.  Although this revision merely codifies 
the analysis required under case law and does not introduce 
novel analysis concepts, appropriate notice should be 
provided.

Accordingly, the case is REMANDED for the following:

1.	The veteran must be sent notice of 
evidence needed to substantiate a claim 
for direct service connection for a 
right knee disability in accordance 
with 38 U.S.C.A. § 5103 (West 2002).  
The RO should also provide the veteran 
with written notice of the amendments 
to 38 C.F.R. § 3.310(b), effective 
October 10, 2006.  He should have an 
opportunity to respond.

2.	The RO should obtain complete records 
of all treatment and evaluations the 
veteran has received from the 
Washington, D.C. VA Medical Center 
(VAMC) since March 2005 and from the 
Birmingham VAMC from 1997 to 1998.  

3.	The RO should then schedule the veteran 
for a VA orthopedic examination by a 
physician to determine the proper 
diagnosis and the likely etiology of 
the veteran's current right knee 
disability.  Upon review of the claims 
file and examination of the veteran, 
the physician opine regarding the 
following:

a) Whether it is at least as likely as 
not (50 percent or better probability) 
that the veteran has a current right knee 
disorder related to service to include 
the right knee injury and complaints 
noted therein; or whether there is 
evidence that degenerative arthritis was 
manifested in the veteran's first 
postservice year.  

b) If the veteran's right knee is not 
related to service, or if arthritis was 
not manifested in the first postservice 
year, the physician must opine whether it 
is it at least as likely as not that any 
current right knee disability was caused 
or aggravated by the veteran's service-
connected left knee disability.
c) If the response to (b) is that a right 
knee disability was aggravated by the 
service-connected left knee disability, 
the examiner should offer an opinion as 
to the baseline level of severity of the 
right knee disability (i.e., pathology, 
nature, frequency, and degree of severity 
of symptoms) existing prior to the onset 
of aggravation, and the level of severity 
of the disability after aggravation 
occurred.  If any of the increase in 
severity of the right knee disability is 
due to natural progress, the examiner 
should indicate the degree of disability 
due to natural progression.  See 
generally 38 C.F.R. § 3.310(b) (effective 
October 10, 2006).  The physician should 
provide the rationale for all opinions 
offered.

4.	The RO should then re-adjudicate the 
claim (considering both direct and 
secondary service connection) and apply 
the revised 38 C.F.R. § 3.310.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of 
the case and give the veteran and his 
representative an opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate 

	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  



_________________________________________________
D. Bredehorst
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).




